Case 2:19-cv-00069-.]D Document 1 Filed 01/07/19 Page 1 of 6

UNITED S'I`ATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
PENNSYLVANIA

Michael Manley and Angela Baglione, h/w
927 Alpha Dr`lve :
Wilmington, DE 19810 : No.
Plaintiffs '
v.
Concelli "£`oyota of Springl"leld
860 Baitimore Pike
Springi`zeld, PA 19064
and
CP Springf`lcld, LLC
860 Baltimore Pike
Springf'leld, PA 39064
anci
Conice}li Toyota
1200 Ridge Pike
Conshohocken, PA 19428
and
Cc)pac, Inc.
c/o Law Off`xces cf Michael J. O’Connc)r
52 N. Lehigh Avenue
Frackvilie, PA 17931
and
Concelli Toyota of Conshohocken
1200 Ridge Pike
Conshohocken, PA 19428
and
R & A Springfield lnvestrnents, lnc.
860 Baltimore Pike
Springfield, PA 19064
and
The Potamkin Companies
130 Spruce Street
Philadelphia, PA 191()6
and
Potamkin "f`oyota North, Inc.
860 Baltimc)re Pike
Springfleld, PA 19064
and
Potamkin Toyota, Inc.
860 Baltimore Pike
Springfzeld, PA 19064
Defendants

Case 2:19-cv-00069-.]D Document 1 Filed 01/07/19 Page 2 of 6

CO_MPLAINT IN CIVIL ACTION

I. INTRODUCTION

'l`his action seeks the recovery of damages as a result of personal injuries suffered by
plaintiffs, Michael l\/lanley and Angeiia Baglione, h/Wl, on January 9, 2017 as a result of an slip
and fall accident Which occurred at Conicelli "[`oyota of Springfield, 860 Baitimore Pii<e,
Springi‘ield PA as a direct result of the negligence of Defendants.
II. PARTIES

l. Plaintiff, Michael Maniey is an adult individual residing at 927 Alpha Drive,
Wilrnington, DE 19810.

2. Angela Baglione is an adult individual who resides at 927 Alpha Drive,
Wiirnington, DE l19810.

3. At all times relevant hereto, Plaintiffs Michael l\/Ianley and Angela Baglione are
husband and Wife.

4. Dei’endant, Conicelli Toyota of Springfield is a Pennsylvania fictitious name with a
principal place of business located at 860 Baltirnore Pike, Springt`ield, PA 19064.

5. Defendant, CP Springi'ield, LLC is a Pennsylvania corporation With a principal

place of business located at 860 Baltiniore Pike, Springfield, PA 19064.

6. At all times relevant hereto, Conicelli 'I`oyota of Springt`reid is the fictitious name
of CP Springtield, LLC.
7. Defendant, Conicelli Toyota is a Pennsylvania fictitious name With a principai

place of business located at 1200 Ridge Pike, Conshohocken, PA 19428.

Case 2:19-cv-OOO69-.]D Document 1 Filed 01/07/19 Page 3 of 6

8. l)et`endant, Copac, Inc. is a Pennsylvania corporation with and address of c/o Law
Ofiices l\/iichael J. O’Connor, 52 l\l. Lehigh Avenue, Frackville, PA 17931.

9. At all times relevant hereto, Conicelli Toyota is the fictitious name of Copac, Inc.

10. Conicelli Toyota of Conshohocken is a Pennsylvania fictitious name with a
principal place of business located at l200 Ridge Pil<e, Conshohocken, PA 19428.

il. At all times relevant bereto, Conicelli Toyota of Conshohocl<en is the fictitious
name ot` Copac, Inc.

12. R &, A Springtield investments, LLC is a is a Pennsylvania corporation with a
principal place of business located at 860 Baltirnore Pil<e, Springtieid, PA 19064.

13. At all times relevant hereto, R & A Springiield lnvestments, LLC owns the
property located at 860 Baltimore Pil<e, Springfieid, PA l9064,

14. The Potamkin Companies is a Pennsylvania company with a principal place of
business located at 130 Spruce Street, Philadelphia, PA 19106.

15. Potamkin Toyota North, Inc. is a Pennsylvania corporation with a principal place of
business located at 860 Baltimore Pike, Springtield, PA 19064.

16. Potamkin Toyota, Inc. is a Pennsylvania corporation With a principal place of
business located at 860 Baltimore Pike, Springiield, PA 19064.

17. At all times relevant hereto, Defendants Concelii Toyota of Springiield, CP
Springtield, LLC, Concilli Toyota, Copac, Inc., Conicelii Toyota of Conshohocken, R & A
Springtield Investrnents, inc., The Potarnkin Cornpanies, Potarnl<in Toyota North, lnc. and
Potamkin Toyota, Inc. owned, maintained and controlled the premises at 860 Baltimore Pike,
Springi‘ield, PA. All the Det`endants had a duty to protect business invitees, such as Plaintiff
Michael l\/ianley, from all dangerous and defective conditions which existed on the premises

3

Case 2:19-cv-OOO69-.]D Document 1 Filed 01/07/19 Page 4 of 6

III. JURISDICTION AN]} VENUE

l8 Jurisdiction of this dispute is conferred by virtue of the diversity of citizenship of
the litigants pursuant to 28 U.S.C. Section 1332, et. seq.

19. Venue is proper as the causes of actions arose in this district
IV. STA'I`EMENT ()F FACTS

NEGLIGENCE

20. On or about January 9, 2017, Plaintiff, Michael l\/Ianley, while exercising due care
and caution for his person, Was exiting Dei`endant, Conicelli Toyota of Springlieid at 860
Baltiinore Pike, Springiield, PA on the declining ramp When he suddenly and violently fell due to
the negligent, reckless, inappropriate and excessive application of rock salt As a direct result of
the negligent conduct of Defendants, Plaintit`i` sustained personal injuries

21. As a result of the aforementioned negligence, Plaintifi°, Michael i\/lanley sustained
the foliowing injuries, including, but not limited to: left leg fracture requiring surgery and plate
and screws inserted permanently in his iibula and, other personal injuries which may be
determined in the future.

22. Tlie aforementioned negligence ot` Det`endants was the proximate cause of the
injuries sustained by Plaintiff, l\/licliael Manley.

23. As a direct and proximate result of the aforementioned negligence of Defendants,
Plaintil`i`, l\/lichael l\/lanley, has been obligated to spend and/or incur medical bills, and has suffered
severe physical pain and mental anguish

24. As a further result of the aforementioned negligence of Dei`endants, Plaintift",

Michael Manley, has suffered great physical pain, disfigurement, mental anguish, humiliation,

Case 2:19-cv-00069-.]D Document 1 Filed 01/07/19 Page 5 of 6

inconvenience and the loss of life’s pleasure and has been and will continue to be unable to
perform her usual vocations and avocations. Plaintiff, Michael l\/lanley., will continue to suffer
same for an indefinite time in the future
25. As a further result of the aforementioned negligence of Defendants, Piaintiff,
Michael l\/lanley has been unable to perform his usual vocations and avocations causing Plaintiff
to sustain loss of income and loss of earning capacity Plaintiff, Michael l\/lanley, will continue to
suffer same for an indefinite time in the future
WHEREFORE, the Plaintiffs pray this lawful Court shall enter a judgment against the
Det`endants:
(a) awarding Plaintiffs compensatory damages as provided by law, not in
excess of $150,000.00 along with interest and costs to suit;
(b) for delay damages as provided by the laws of the Cominonwealth of
Pennsylvania; and,
(c) for such additional and further equitable relief as may be just and equitable
this lawful Court shall enter a judgment against the Defendants.
SECOND COUNT
LOSS OF C()NSORTIUM
26. At all times relevant hereto, Plaintiff, Angela Baglione, was and remains the wife
of Plaintiff, l\/lichael l\/[anley.
27. As a result of the injuries to Plaintiff, l\/lichael i\/Ianley, heretofore described,
Plaintiff, Angela Baglione, has sustained a loss of consortium, i.e. society, companionship,

services and sexual relations

Case 2:19-cv-OOO69-.]D Document 1 Filed 01/07/19 Page 6 of 6

WHEREFORE, the Plaintiffs pray this lawful Court shall enter a judgment against the
Defendants:
(a) awarding the Plaintiffs compensatory damages as provided by law, not in
excess of $150,000.()0 along with interest and costs of suit;
(b) for delay damages as provided by the laws of the Commonweaith of
Pennsylvania; and

(c) for such additional and further equitable relief as may be just and equitable

LAW OFFICES OF ROBERT F. STRANICK

ij)aenr F. stuartch

DATE: january 7, 2019

